BAKER, Chief Judge,
dissenting.
I respectfully dissent from the result reached by the majority herein. Although I agree with much of the majority’s analysis, I part company with the majority as to whether the trial court found that Father was able to pay 47% of the ISI tuition costs. In its order, the trial court found that at the time of the order’s entry, Father’s annual salary was $54,000. Appellant’s App. p. 24. The trial court then ordered Father to pay 47% of the ISI tuition costs. Id. at 31. The trial court did not, however, make any findings as to Father’s ability to pay that amount in addition to his weekly child support obligation of $138.24.
The majority relies on Father’s past failure to pay child support and obstreperous behavior during discovery in concluding that the trial court found him able to pay the costs of tuition. Op. p. 172. I cannot see how this past behavior in any way supports a conclusion that the trial court considered Father’s ability to pay the tuition and found that he is, in fact, able to do so. There is neither any indication whatsoever that the trial court made this required inquiry nor findings supporting the order that Father pay for a portion of the ISI tuition costs. Therefore, I would reverse this portion of the trial court’s order.